Case 2:20-cv-00766-DAK-DAO Document 2-2 Filed 10/30/20 PageID.77 Page 1 of 54




               EXHIBIT “2”
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.78
                                               Filed 05/12/20 Page 1Page
                                                                     of 532 of 54




 COLLOT GUERARD
 JOSHUA DOAN
 MIRY KIM
 AMANDA GRIER
 (Each appearing pursuant to DUCivR 83-1.1(d)(1))
 600 Pennsylvania Ave., NW, CC-8528
 Washington, D.C. 20580
 Telephone: (202) 326-3338
 cguerard@ftc.gov; jdoan@ftc.gov
 mkim@ftc.gov; agrier@ftc.gov
 Attorneys for Plaintiff
 FEDERAL TRADE COMMISSION
 ROBERT G. WING (4445)
 KEVIN MCLEAN (16101)
 Assistant Attorney General
 Utah Attorney General’s Office
 160 East 300 South, Fifth Floor
 Salt Lake City, Utah 84114
 Telephone: 801-366-0310
 rwing@agutah.gov; kmclean@agutah.gov
 Attorneys for Plaintiff
 UTAH DIVISION OF CONSUMER PROTECTION


                         UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



  FEDERAL TRADE COMMISSION, and                FIRST AMENDED COMPLAINT FOR
                                               PERMANENT INJUNCTION AND
  UTAH DIVISION OF CONSUMER                    OTHER EQUITABLE RELIEF
  PROTECTION,
                                               Case No: 2:19-CV-00713-DAK
                Plaintiffs,
                                               District Judge Dale A. Kimball
             vs.

  ZURIXX, LLC, a Utah limited liability
  company,

  BRAND MANAGEMENT HOLDINGS,
  LLC, a Delaware limited liability company,
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.79
                                               Filed 05/12/20 Page 2Page
                                                                     of 533 of 54




  CAC INVESTMENT VENTURES, LLC, a
  Puerto Rico limited liability company,

  CARLSON DEVELOPMENT GROUP,
  LLC, a Utah limited liability company,

  CARLSON DEVELOPMENT GROUP,
  LLC, a Puerto Rico limited liability
  company,

  CJ SEMINAR HOLDINGS, LLC, a Utah
  limited liability company,

  DORADO MARKETING AND
  MANAGEMENT, LLC, f/k/a Zurixx, LLC,
  a Puerto Rico limited liability company,

  JSS INVESTMENT VENTURES, LLC, a
  Utah limited liability company,

  JSS TRUST, individually and as an owner
  of JSS INVESTMENT VENTURES, LLC,

  ZURIXX FINANCIAL, LLC, a Utah
  limited liability company,

  ZURIXX FINANCIAL, LLC, a Puerto Rico
  limited liability company,

  CRISTOPHER A. CANNON, individually
  and as an officer of ZURIXX, LLC,

  JAMES M. CARLSON, individually and as
  an officer of ZURIXX, LLC,

  JEFFREY D. SPANGLER, individually and
  as an officer of ZURIXX, LLC, and

  GERALD D. SPANGLER, as trustee for
  the JSS TRUST.

                Defendants.



                                             2
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.80
                                               Filed 05/12/20 Page 3Page
                                                                     of 534 of 54




        Plaintiffs, the Federal Trade Commission (“FTC”) and the Utah Division of Consumer

 Protection (“Division”), for the Complaint allege:

        1.      The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

 Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, the Consumer Review Fairness Act

 (“CRFA”), 15 U.S.C. § 45b, and the Telemarketing and Consumer Fraud and Abuse Prevention

 Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, to obtain temporary, preliminary, and

 permanent injunctive relief, rescission or reformation of contracts, restitution, the refund of

 monies paid, disgorgement of ill-gotten monies, and other equitable relief for Defendants’ acts or

 practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), the CRFA, 15 U.S.C. §

 45, and in violation of the FTC’s Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310.

        2.      The Division brings this action pursuant to the authority granted by Utah Code §§

 13-2-5(3), 13-11-17, 13-15-6, 13-26-8, and 13-26-8, and the Telemarketing Act, 15 U.S.C. §§

 6101-6108. The Division seeks, among other things, temporary, preliminary, and permanent

 injunctive relief, rescission or reformation of contracts, restitution, the refund of monies paid,

 disgorgement of ill-gotten monies, civil penalties, fines, and other equitable relief for

 Defendants’ acts, omissions, or practices in violation of the Utah Consumer Sales Practices Act

 (“UCSPA”), Utah Code § 13-11-1 et seq., and the Business Opportunity Disclosure Act

 (“BODA”), Utah Code § 13-15-1 et seq., the TSR, 16 C.F.R. Part 310, and the Telephone Fraud

 Prevention Act (“TFPA”), Utah Code § 13-26-1 et seq.

                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

 and 1345.


                                                   3
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.81
                                               Filed 05/12/20 Page 4Page
                                                                     of 535 of 54




        4.      This Court has supplemental jurisdiction over the Division’s claims pursuant to

 28 U.S.C. § 1367.

        5.      Venue is proper in this District under 28 U.S.C. § 1391(b) and (c), and 15 U.S.C.

 § 53(b).

                                    SUMMARY OF THE CASE

        6.      Since at least July 2013, Defendants Zurixx, LLC, Brand Management Holdings,

 LLC, CAC Investment Ventures, LLC, Carlson Development Group, LLC (Utah), Carlson

 Development Group, LLC (Puerto Rico), CJ Seminar Holdings, LLC, Dorado Marketing and

 Management, LLC, JSS Investment Ventures, LLC, JSS Trust Zurixx Financial, LLC (Utah),

 and Zurixx Financial, LLC (Puerto Rico) (collectively “Zurixx”) – led by individual defendants

 Cristopher Cannon, James Carlson, and Jeffrey Spangler – have marketed and sold real estate

 investment products and services (“products”) that purport to allow consumers to make

 thousands of dollars in profit using Zurixx’s system.

        7.      Zurixx’s “system” comprises two flipping strategies: “fix and flip” and

 “wholesale flips.” A “fix and flip” involves purchasing and renovating a property before selling

 it to an end user. A “wholesale flip” involves acquiring an interest in a property and then

 transferring that interest to a wholesale buyer, who will, in turn, fix and flip the property.

        8.      To entice consumers to purchase its products, Zurixx routinely hosts free live

 events that depict celebrities from house flipping, home renovation, and entrepreneurship

 television programs, who indicate that their team of “experts” will teach consumers how to make

 money by following their system of real estate investing.




                                                   4
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.82
                                               Filed 05/12/20 Page 5Page
                                                                     of 536 of 54




         9.     During the free events, Zurixx repeatedly represents that consumers who sign up

 for its 3-day workshop are likely to earn thousands of dollars in profit, often with little risk, time,

 or effort. Zurixx also represents that consumers who purchase the workshop will receive 100%

 funding for their real estate investments regardless of their credit history. It backs up these

 representations with a money-back guarantee – consumers who do not make “a minimum of

 three times” the price of the 3-day workshop within six months will receive their money back.

         10.    For example, a Zurixx presenter made the following representations during a

 December 2018 free event in Georgia:

         Not only are [Tarek and Christina El Moussa] going to give you a professional education,
         not only are they going to give you a list of all their lending partners to fund all your
         deals plus to rehab regardless of your credit, not only are they going to give you the cash
         buyers list so you have the buyers, but they are going to guarantee that you or your
         partners closes a deal within three months, you get your money back…

         11.    A Zurixx presenter at a June 2018 free event in California told attendees, “[i]f it

 doesn’t work for you, we still give you $2,000 back. This really is a no-lose situation as long as

 you try it.”

         12.    Zurixx telemarketers have also called consumers who have purchased Zurixx’s

 products to sell them real estate coaching packages, representing to consumers that the coaching

 packages will allow consumers to be even more successful financially in their real estate

 business. Zurixx’s representations are false or unsubstantiated. Consumers are unlikely to earn

 thousands of dollars in profit from real estate investments by using Zurixx’s products.

 Consumers are unlikely to receive 100% funding for real estate deals through Zurixx or its

 partners and affiliates. Moreover, Zurixx’s six-month money-back guarantee contains




                                                    5
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.83
                                               Filed 05/12/20 Page 6Page
                                                                     of 537 of 54




 substantial limitations that Zurixx fails to disclose adequately until after consumers have paid for

 the 3-day workshop.

        13.      Many dissatisfied consumers have requested refunds from Zurixx. When Zurixx

 agrees to refund consumers’ money, it routinely provides only a partial refund, which in many

 instances, Zurixx conditions on the consumers signing an agreement barring them from speaking

 with the FTC, state Attorneys General, and other regulators, submitting complaints to the Better

 Business Bureau, or posting negative reviews or complaints about Zurixx and its products.

        14.      In perpetrating its scheme, Zurixx has violated the FTC Act, the CRFA, the TSR,

 the UCSPA, the BODA and the TFPA.

                                            PLAINTIFFS

        15.      The FTC is an independent agency of the United States Government created by

 statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

 which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

 enforces the CRFA, 15 U.S.C. § 45b. The CRFA prohibits the offering of provisions in form

 contracts that restrict individual consumers’ ability to communicate reviews, performance

 assessments, and similar analyses about a seller’s products, services, or conduct. The FTC also

 enforces the Telemarketing Act. Pursuant to the Telemarketing Act, the FTC promulgated and

 enforces the TSR, 16 C.F.R. Part 310, which prohibits deceptive and abusive telemarketing acts

 or practices.

        16.      The FTC is authorized to initiate federal district court proceedings, by its own

 attorneys, to enjoin violations of the FTC Act, the CRFA, and the TSR and to secure such relief

 as may be appropriate in each case, including rescission or reformation of contracts, restitution,


                                                  6
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.84
                                               Filed 05/12/20 Page 7Page
                                                                     of 538 of 54




 the refund of monies paid, disgorgement of ill-gotten monies, other equitable relief, and

 damages. 15 U.S.C. §§ 53(b), 57b, and the CRFA, 15 U.S.C. § 45b.

        17.     The Division is an agency of the State of Utah created by statute. Utah Code § 13-

 2-1(1). The Division administers and enforces the UCSPA, which prohibits deceptive acts and

 practices in connection with consumer transactions. It administers and enforces the BODA,

 which requires sellers of assisted marketing plans to file certain information with the Division

 and to provide disclosures to prospective purchasers.

        18.     The Division is authorized to take legal action against persons who violate the

 UCSPA and the BODA to enjoin violations of the acts, seek other equitable relief, and to obtain

 damages, fines, civil penalties, fees, and costs. Utah Code §§ 13-2-5(3); 13-11-17(1)(a)-(d); 13-

 15-6(3).

                                          DEFENDANTS

        19.     Defendant Zurixx, LLC is a Utah limited liability company with its principal

 place of business at 2750 East Cottonwood Parkway, Suite 200, Cottonwood Heights, Utah

 84121. It does business under numerous fictitious names including, but not limited to, Advanced

 Financial Training, Advanced Real Estate Education, Doug Hopkins Real Estate Formula, Fast

 Track Flips, Flip Advantage, Flip It Forward, Flippin’ On The Side, Flipping Formula Education,

 Good Flips, High Point Training, LLC, Property Wars, Real Estate Elevated, Rules of

 Renovation, Side Flips, Success Path Education, Two Chicks and Training Tools, Winning the

 Property War, 10X Success Real Estate, Fixing to Flip, Karen and Mina’s Real Estate Education,

 Next Level Success Real Estate, and Will to Win Real Estate. Zurixx, LLC transacts or has

 transacted business in this District and throughout the United States. Its bank accounts have


                                                  7
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.85
                                               Filed 05/12/20 Page 8Page
                                                                     of 539 of 54




 been located in Utah, most of its employees have been located in Utah, it has directed its

 activities from its Utah headquarters, the majority of its efforts to fulfill its contracts have arisen

 from Utah, and it has used Utah transactional resources in engaging in its efforts. It formulated

 the Zurixx system in Utah. At all times material to this Complaint, acting alone or in concert

 with others, Zurixx, LLC has advertised, marketed, distributed, or sold the real estate investment

 products at issue in this Complaint to consumers throughout the United States.

         20.      Defendant Brand Management Holdings, LLC (“Brand Management”) is a

 Delaware limited liability company with its principal place of business at 2750 East Cottonwood

 Parkway, Suite 200, Cottonwood Heights, Utah 84121. Brand Management transacts or has

 transacted business in this District and throughout the United States. Its bank accounts have

 been located in Utah, it has directed its activities from its Utah headquarters, the majority of its

 efforts to fulfill its contracts have arisen from Utah, and it has used Utah transactional resources

 in engaging in its efforts. It formulated the Zurixx system in Utah. Since at least October 2016,

 acting alone or in concert with others, Brand Management has advertised, marketed, distributed,

 or sold the real estate investment products at issue in this Complaint to consumers throughout the

 United States.

         21.      Defendant CAC Investment Ventures LLC (“CAC Ventures”) is a Puerto Rico

 limited liability company with its principal place of business at Centro Commercial Paseo del

 Plata, 602 Avenue José Efrón, Office 1002, Dorado, Puerto Rico 00646. CAC Ventures is a

 member of Dorado Marketing and Management, LLC. CAC Ventures transacts or has transacted

 business in this District and throughout the United States. Since at least July 2015, acting alone

 or in concert with others, CAC Ventures, as a member of Dorado, has advertised, marketed,


                                                    8
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.86
                                                Filed 05/12/20 Page Page
                                                                    9 of 5310 of 54




 distributed, or sold the real estate investment products at issue in this Complaint to consumers

 throughout the United States.

        22.     Defendant Carlson Development Group, LLC (“CDG Utah”) is a Utah limited

 liability company with its principal place of business at 2750 East Cottonwood Parkway, Suite

 200, Cottonwood Heights, Utah 84121. CDG Utah is a manager and member of Zurixx

 Financial Utah. CDG Utah transacts or has transacted business in this District and throughout

 the United States. Its bank accounts have been located in Utah, it has directed its activities from

 its Utah headquarters, the majority of its efforts to fulfill its contracts have arisen from Utah, and

 it has used Utah transactional resources in engaging in its efforts. It formulated the Zurixx

 system in Utah. At all times material to this Complaint, acting alone or in concert with others,

 CDG Utah, by way of Zurixx Financial Utah and through Zurixx, LLC, has advertised,

 marketed, distributed, or sold the real estate investment products at issue in this Complaint to

 consumers throughout the United States.

        23.     Defendant Carlson Development Group, LLC (“CDG Puerto Rico”) is a Puerto

 Rico limited liability company with its principal place of business at 12 Dorado Beach East,

 Dorado, Puerto Rico. CDG Puerto Rico is a member of Zurixx Financial Puerto Rico. CDG

 Puerto Rico transacts or has transacted business in this District and throughout the United States.

 Since at least July 2015, acting alone or in concert with others, CDG Puerto Rico, by way of

 Zurixx Financial Puerto Rico and through Dorado and Brand Management, has advertised,

 marketed, distributed, or sold the real estate investment products at issue in this Complaint to

 consumers throughout the United States.




                                                   9
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.87
                                               Filed 05/12/20      Page
                                                              Page 10     11 of 54
                                                                      of 53




           24.   Defendant CJ Seminar Holdings, LLC (“CJ Seminar”) is a Utah limited

 liability company with its principal place of business at 2750 East Cottonwood Parkway, Suite

 200, Cottonwood Heights, Utah 84121. CJ Seminar is a member of Zurixx, LLC and Brand

 Management. CJ Seminar transacts or has transacted business in this District and throughout the

 United States. At all times material to this Complaint, acting alone or in concert with others, CJ

 Seminar, as a member of Zurixx, LLC and Brand Management, has advertised, marketed,

 distributed, or sold the real estate investment products at issue in this Complaint to consumers

 throughout the United States.

           25.   Defendant Dorado Marketing and Management, LLC (“Dorado”), formerly

 known as Zurixx, LLC, is a Puerto Rico limited liability company with its principal place of

 business at 1302 Ponce de Leon Avenue, San Juan, Puerto Rico 00907. Dorado transacts or has

 transacted business in this District and throughout the United States. Since at least August 2014,

 acting alone or in concert with others, Dorado has advertised, marketed, distributed, or sold the

 real estate investment products at issue in this Complaint to consumers throughout the United

 States.

           26.   Defendant JSS Investment Ventures, LLC (“JSS Ventures”) is a Utah limited

 liability company with its principal place of business at 814A Saiz Lane, Bloomfield, New

 Mexico 87413. JSS Ventures is a member of CJ Seminar and Dorado. JSS Ventures transacts or

 has transacted business in this District and throughout the United States. At all times material to

 this Complaint, acting alone or in concert with others, JSS Ventures, by way of CJ Seminar and

 through Zurixx, LLC and Dorado, has advertised, marketed, distributed, or sold the real estate

 investment products at issue in this Complaint to consumers throughout the United States.


                                                 10
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.88
                                               Filed 05/12/20      Page
                                                              Page 11     12 of 54
                                                                      of 53




        27.     Defendant JSS Trust is a Utah trust for which Jeffrey D. Spangler is the grantor.

 JSS Trust owns JSS Ventures. JSS Trust transacts or has transacted business in this District and

 throughout the United States. At all times material to this Complaint, acting alone or in concert

 with others, JSS Trust, by way of JSS Ventures and CJ Seminar, and through Zurixx, LLC and

 Dorado, has advertised, marketed, distributed, or sold the real estate investment products at issue

 in this Complaint to consumers throughout the United States.

        28.     Defendant Zurixx Financial, LLC (“Zurixx Financial Utah”) is a Utah limited

 liability company with its principal place of business at 2750 East Cottonwood Parkway, Suite

 200, Cottonwood Heights, Utah 84121. Zurixx Financial Utah is a manager and member of

 Zurixx, LLC. Zurixx Financial Utah transacts or has transacted business in this District and

 throughout the United States. At all times material to this Complaint, acting alone or in concert

 with others, Zurixx Financial Utah, as a manager and member of Zurixx, LLC, has advertised,

 marketed, distributed, or sold the real estate investment products at issue in this Complaint to

 consumers throughout the United States.

        29.     Defendant Zurixx Financial, LLC (“Zurixx Financial Puerto Rico”) is a

 Puerto Rico limited liability company with its principal place of business at 12 Dorado Beach

 East, Dorado, Puerto Rico. Zurixx Financial Puerto Rico is a member of Dorado and Brand

 Management. Zurixx Financial Puerto Rico transacts or has transacted business in this District

 and throughout the United States. Since at least July 2015, acting alone or in concert with others,

 Zurixx Financial Puerto Rico, as a member of Dorado and Brand Management, has advertised,

 marketed, distributed, or sold the real estate investment products at issue in this Complaint to

 consumers throughout the United States.


                                                 11
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.89
                                               Filed 05/12/20      Page
                                                              Page 12     13 of 54
                                                                      of 53




         30.      Defendant Cristopher A. Cannon is an officer of Zurixx, LLC, a manager of CJ

 Seminar, and a member of CAC Ventures. At all times material to this Complaint, acting alone

 or in concert with others, he has formulated, directed, controlled, had the authority to control, or

 participated in the acts and practices set forth in this Complaint. Cannon, in connection with the

 matters alleged herein, transacts or has transacted business in this District and throughout the

 United States.

         31.      Defendant James M. Carlson is the chief executive officer of Zurixx, LLC and a

 manager and member of CDG Utah and CDG Puerto Rico. At all times material to this

 Complaint, acting alone or in concert with others, he has formulated, directed, controlled, had the

 authority to control, or participated in the acts and practices set forth in this Complaint. Carlson,

 in connection with the matters alleged herein, transacts or has transacted business in this District

 and throughout the United States.

         32.      Defendant Jeffrey D. Spangler is an officer of Zurixx, LLC, a manager of CJ

 Seminar, a member and manager of JSS Ventures, and the grantor of JSS Trust. At all times

 material to this Complaint, acting alone or in concert with others, he has formulated, directed,

 controlled, had the authority to control, or participated in the acts and practices set forth in this

 Complaint. Spangler, in connection with the matters alleged herein, transacts or has transacted

 business in this District and throughout the United States.

         33.      Defendant Gerald D. Spangler is the trustee of JSS Trust, and holds legal title to

 all of JSS Trust’s assets, including Zurixx and Dorado through CJ Seminar and JSS Ventures. In

 his capacity as trustee of JSS Trust, Gerald Spangler, at all times material to this Complaint,

 acting alone or in concert with others, has formulated, directed, controlled, had the authority to


                                                   12
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.90
                                               Filed 05/12/20      Page
                                                              Page 13     14 of 54
                                                                      of 53




 control, or participated in the acts and practices set forth in this Complaint. In his capacity as

 trustee of JSS Trust and in connection with the matters alleged herein, Gerald Spangler transacts

 or has transacted business in this District and throughout the United States.

                       DEFENDANTS ARE A COMMON ENTERPRISE

        34.     Defendants Zurixx, LLC, Brand Management, CAC Ventures, CDG Utah, CDG

 Puerto Rico, CJ Seminar, Dorado, JSS Ventures, JSS Trust, Zurixx Financial Utah, and Zurixx

 Financial Puerto Rico (collectively “Corporate Defendants” or “Zurixx”) have operated as a

 common enterprise while engaging in the deceptive acts or practices and other violations of the

 law alleged herein. Corporate Defendants have conducted the business practices described

 herein through an interrelated and interdependent network of companies that have a common

 business purpose, ownership, officers, managers, members, business functions, and office

 locations. Because Corporate Defendants have operated as a common enterprise, each of them is

 jointly and severally liable for the acts and practices alleged herein.

        35.     Individual Defendants Cristopher A. Cannon, James M. Carlson, and Jeffrey D.

 Spangler have formulated, directed, controlled, or had the authority to control the acts or

 practices of the Corporate Defendants that constitute the common enterprise.

        36.     Carlson, Zurixx’s CEO, has co-managed the day-to-day operations of the

 Corporate Defendants, splitting his time between Zurixx’s Utah office and Dorado’s Puerto Rico

 office. Carlson has overseen the marketing, accounting, and customer-service departments,

 approved expenses, and participated in weekly management meetings with Cannon, Spangler,

 and others. As part of his responsibilities, Carlson has attended regular meetings where

 recordings of Zurixx’s free events and 3-day workshops were reviewed.


                                                   13
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.91
                                               Filed 05/12/20      Page
                                                              Page 14     15 of 54
                                                                      of 53




           37.   Cannon, the President of Dorado, has also been involved in managing the day-to-

 day operations of the Corporate Defendants, primarily within the Puerto Rico office, but also in

 Zurixx’s Utah office. Cannon has managed Zurixx’s business development, relationships with

 celebrity endorsers, sales training, and free events and 3-day workshops. Cannon has attended

 weekly management meetings and regular meetings where recordings of free events and 3-day

 workshops were reviewed.

           38.   Spangler, President of Zurixx, has managed the Corporate Defendants’ coaching

 and telesales departments. Spangler has been present in the Utah office on a daily basis,

 overseeing the day-to-day activities in that office, including issues that arise while Cannon and

 Carlson are in the Puerto Rico office. He has attended weekly management meetings and the

 regular meetings where recordings of Zurixx’s free events and 3-day workshops were reviewed.

           39.   All three Individual Defendants have participated in meetings with the Electronic

 Retailing Self-Regulation Program (“ERSP”), a program administered by the Council of Better

 Business Bureaus, during which ERSP staff brought to the Individual Defendants’ attention

 misrepresentations and inadequate disclaimers ERSP had identified by its monitoring of Zurixx’s

 sale presentations at the free events and 3-day workshops.

           40.   All three Individual Defendants knew about and discussed chargeback levels that

 stemmed from consumers seeking to reverse their credit card payment because consumers felt

 that the presenters and telesales employees had made false earnings claims, and other false

 claims.

           41.   All three have managed the common enterprise and received millions of dollars in

 distributions, salaries, and other funds from the enterprise.


                                                  14
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.92
                                               Filed 05/12/20      Page
                                                              Page 15     16 of 54
                                                                      of 53




                                          COMMERCE

        42.     At all times material to this Complaint, Defendants have maintained a substantial

 course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

 15 U.S.C. § 44.

                             ZURIXX’S BUSINESS ACTIVITIES

        43.     Since at least July 2013, Zurixx has advertised, marketed, distributed, promoted,

 and sold its products to consumers throughout the United States and Canada.

        44.     Zurixx has sold its products under numerous brand names including, but not

 limited to: Advanced Financial Training, Advanced Real Estate Education, Doug Hopkins Real

 Estate Formula, Fast Track Flips, Flip Advantage, Flip It Forward, Flippin’ On The Side,

 Flipping Formula Education, Good Flips, High Point Training, LLC, Property Wars, Real Estate

 Elevated, Rules of Renovation, Side Flips, Success Path Education, Two Chicks and Training

 Tools, Winning the Property War, 10X Success Real Estate, Fixing to Flip, Karen and Mina’s

 Real Estate Education, Next Level Success Real Estate, and Will to Win Real Estate.

        45.     The advertised “retail” prices for Zurixx’s products typically range from $5,995 to

 $73,973; the “discounted” prices typically range from $1,997 to $41,297.

        46.     Zurixx has received net deposits of more than $530 million from the sale of its

 real estate products and services, and the company claims to have sold its products to more than

 70,000 individuals.

        47.     Zurixx’s products are “assisted marketing plans” as defined by the BODA

 because the products cost $500 or more and are sold for the purpose of enabling consumers to

 start a real estate investing business. Utah Code § 13-15-2(1). In addition, Zurixx has


                                                15
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.93
                                               Filed 05/12/20      Page
                                                              Page 16     17 of 54
                                                                      of 53




 represented that its real estate investment products will enable the consumer to derive a profit

 that exceeds the price paid for the products. Utah Code § 13-15-2(1)(a)(iv).

        48.        Zurixx is a “seller” as that term is defined by the BODA because Zurixx has sold

 or offered to sell assisted marketing plans. Utah Code § 13-15-2(8).

        49.        Zurixx has sold assisted marketing plans, but has not filed the required

 information with the Division, including names and addresses of the business, trademarks or

 trade names, the business experience of the company’s directors and officers, amounts to be paid

 by consumers, a statement of services the seller will perform for the purchaser, a statement of

 representations made to prospective purchasers, a copy of any contracts, numbers of marketing

 plans sold to date, and numbers of cancelled sales.

        50.        Zurixx has sold assisted marketing plans to consumers, but has not provided

 consumers with a disclosure statement containing the following warning after any earnings

 representation:

                                           CAUTION
        No guarantee of earnings or ranges of earnings can be made. The number of purchasers
        who have earned through this business an amount in excess of the amount their initial
        payment is at least ___ which represents ___% of the total number of purchasers of this
        business opportunity.

 Utah Code §§ 13-15-4; 13-15-5.

                                       Zurixx’s Free Teaser Event

        51.        In an effort to lure consumers into purchasing its products, Zurixx conducts free

 live events throughout the country.

        52.        Zurixx markets its free events via direct mailers, the internet, email, radio, social

 media, and newspaper advertisements.


                                                     16
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.94
                                               Filed 05/12/20      Page
                                                              Page 17     18 of 54
                                                                      of 53




        53.     Zurixx has routinely advertised its free events as sponsored by celebrities from

 fix-and-flip, home renovation, and entrepreneurship television programs including, among

 others, Peter Souhleris and Dave Seymour from the A&E show “Flipping Boston,” Hilary Farr

 from the HGTV show “Love It or List It,” Tarek and Christina El Moussa from the HGTV show

 “Flip or Flop,” and Robert Herjavec and Daymond John from the ABC show “Shark Tank.”

        54.     Zurixx invites consumers to attend the free event to learn how to make thousands

 of dollars in profit by investing in real estate “using other people’s money.”

        55.     In some instances, the free event starts with welcome videos by celebrity

 endorsers who indicate that their team of “experts” will teach consumers how to make money by

 following their system of real estate investing.

        56.     In numerous instances at the free event, Zurixx teaches consumers very little, if

 anything, about how to make thousands of dollars in profit by investing in real estate. Instead,

 Zurixx uses the free event to sell its 3-day workshop, which it advertises as retailing for $5,995.

 It routinely uses misrepresentations to convince consumers to pay the “discounted” price of

 $1,997 for the workshop, a price Zurixx represents is available only at the free event.

              Misrepresentations At The Free Event That Consumers Are Likely To Earn
                    Thousands Of Dollars In Profit Through Real Estate Investing

        57.     To persuade attendees to pay for the 3-day workshop, Zurixx routinely makes

 earnings claims and shares testimonials about or from purportedly successful purchasers of its

 products. For example, Zurixx presenters made the following representations between March

 2018 and July 2019 in California, Florida, Georgia, and Virginia:

                A. “… our students are making right now in this area anywhere from $60,000 to
                   upwards of $150,000 per flip, per transaction they do.”


                                                    17
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.95
                                               Filed 05/12/20      Page
                                                              Page 18     19 of 54
                                                                      of 53




                B. “The average profit margin’s about 20 percent [per flip]. So on a $500,000, I
                   expect to walk away with…$100,000 on one check.”

                C. The “average profit last year alone on a flip was about $68,000, which, by the
                   way, represent a 40 percent – just under a 50 percent ROI…Is 50 percent, is
                   that a pretty good ROI?”

                D. “… the average profit margin up here is about 25 percent. So 25 percent of
                   $200,000 is $50,000 per flip.”

                E. “… average fix and flip profit margin in this country per house, do you want
                   to know why so many people are loving and doing it, 68,000 dollars, per
                   deal.”

                F. “As far as expected profits – and these are averages for this area – on average
                   with wholesale deals, you can expect to put $3,000 to $15,000 cash in your
                   pocket. Now, flipping is where you are going to make your bigger paychecks,
                   $20,000, 50--, 100--….”

                G. “… you’re making $15,000, $20,000” with a wholesale deal.

                H. “Now write this down, in this area finder’s fee, low end, are going to be 6
                   grand, high end 20” for a wholesale deal.

        58.     Zurixx’s earnings claims are false and unsubstantiated. Consumers who attend its

 3-day workshop are not likely to earn thousands of dollars in profit through real estate investing.

              Misrepresentations At The Free Event That Consumers Will Receive
                      100% Funding For Their Real Estate Investments

        59.     Zurixx routinely promises that consumers will have access to lenders that will

 provide 100% funding for consumers’ real estate deals, including any rehabilitation costs. In

 some instances, Zurixx represents that consumers will obtain 100% funding regardless of their

 credit score or background.

        60.     In numerous instances, Zurixx represents to consumers that they will not have to

 use any of their own money for real estate deals because they will be using “other people’s

 money”. In some instances, Zurixx represents that consumers will incur “no liability” investing

                                                 18
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.96
                                               Filed 05/12/20      Page
                                                              Page 19     20 of 54
                                                                      of 53




 in real estate. For example, Zurixx presenters made the following representations between

 March 2018 and July 2019 in California, Florida, Georgia, and Virginia:

                A. We have “our own group of private money lenders who will put up 100
                   percent of the money to fund your real estate deals, including rehab with no
                   regard to your personal income, assets or credit.”

                B. “Would you like to know how you can make some immediate profits in real
                   estate without using any money, none of your, none of ours, and have no
                   liability, yes or no?”

                C. Tarek and Christina’s lending partners “will fund 100 percent of the real estate
                   you buy, fund 100 percent of the rehab, regardless of your credit or your
                   background.”

                D. “… we’re going to give you money to buy and to renovate” the properties.

                E. Trusted lending partners “will fund all of your deals, folks.”

                F. “Our lending partners, they don’t care about your credit. They don’t care
                   about your job history. All that they care about is the what? Is the deal. If
                   the deal is a good deal, then they will fund it.”

                G. The funding sources will help the audience “with no money out of your own
                   pocket.”

                H. “Okay, then we’re going to teach you to implement the right plan, start to
                   finish. When that happens, call us up, we get the funding for you, not you.
                   We deal with these 100 percent funding partners every day, not you…And if
                   they won’t fund it, we’ll get your deal funded, just know that, and we do that,
                   not you, all right.”

         61.    Zurixx’s 100% funding claims are false or unsubstantiated. In numerous

 instances, if not virtually always, consumers who attempt to get 100% funding for potential real

 estate investments are unable to do so.




                                                 19
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.97
                                               Filed 05/12/20      Page
                                                              Page 20     21 of 54
                                                                      of 53




  Misrepresentations At The Free Event That Making Thousands of Dollars In Profit From
                  Real Estate Investing Requires Little Time And Effort

        62.     Zurixx routinely represents to consumers that little time and effort are required to

 make thousands of dollars in profit through real estate investing.

        63.     For example, Zurixx presenters made the following representations between

 March 2018 and December 2018 in California and Florida:

                A. “A lot of our students are spending anywhere from eight to 10 hours a week
                   and getting above average results. Because once you know the recipe, you’re
                   able to get the results a whole lot faster.”

                B. “Flipping…figure 10 to 20 hours of your time….”

                C. A single mother who spent “twenty hours of work, [earned a] $42,000 profit”
                   on her “first deal from start to finish.”

                D. “So, in the beginning, to make 40 offers, that would take anywhere from about
                   15 to maybe 20 hours over the next 12 months….”

                E. “Frank” who purchased property for $335,000, sold it for $490,000, for a
                   profit of $131,000 and spent “25 hours of [his] time total invested in this
                   deal.”

                F. “… it will take anywhere from ten hours to 40 hours in the next six months to
                   make ten offers.”

                G. “… wholesaling, figure five to ten hours of your time….”

        64.     Zurixx’s claims that little time and effort are needed to make thousands of dollars

 in profit by investing in real estate are false and unsubstantiated. Consumers are not likely to

 make thousands of dollars in profit by spending only a few hours a week on their real estate

 investment business.




                                                 20
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.98
                                               Filed 05/12/20      Page
                                                              Page 21     22 of 54
                                                                      of 53




  Misrepresentations At The Free Event That Consumers Who Attend The 3-Day Workshop
  Will Learn Everything They Need To Know To Make Thousands of Dollars in Profit From
                                   Real Estate Investing

        65.     Zurixx routinely represents that consumers will learn all they need to know at the

 3-day workshop to make thousands of dollars in profit through real estate investing.

        66.     For example, Zurixx made the following representations between March 2018 and

 July 2019 in California, Florida, Georgia, and Virginia:

                A. “By the end of our three-day investment accelerator, graduates will have the
                   knowledge, expertise, and training to put together sound, effective loan
                   packages that are custom-tailored to appeal to the right lending solutions to fit
                   your needs. We will teach you what to do and what not to do to make sure
                   your deals are profitable and attractive to lenders whether you’re wholesaling,
                   flipping, or acquiring income-producing properties.”

                B. “You are going to come out of our three-day training class all set to be making
                   ten offers a week on distressed properties….”

                C. “Not only are [Tarek and Christina El Moussa] going to give you a
                   professional education, not only are they going to give you a list of all their
                   lending partners to fund all your deals plus to rehab regardless of your credit,
                   not only are they going to give you the cash buyers list so you have the
                   buyers, but they are going to guarantee that you or your partners closes a deal
                   within three months, you get your money back or you and partner don’t do the
                   deal in six months, if you want to make five offers and your partner makes
                   five offers, that includes the ten right here.”

                D. “Our three day investment accelerator will teach you to leverage cutting-edge
                   real estate strategies to generate profits repeatedly and we’ll grant you access
                   to our network of lenders and private investors who are always looking to lend
                   capital on sound real estate deals.”

        67.     The claim that consumers are likely to learn at the 3-day workshop all they need

 to know to make thousands of dollars in profit from investing in real estate is false or

 unsubstantiated. In fact, at the 3-day workshop, Zurixx itself routinely represents to consumers

 that the workshop is a just a “beginner” course, and in order to make thousands of dollars in


                                                  21
Case 2:20-cv-00766-DAK-DAO  Document
     Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                Document 134 10/30/20    PageID.99
                                               Filed 05/12/20      Page
                                                              Page 22     23 of 54
                                                                      of 53




 profit, consumers need to also purchase Zurixx’s Diamond, Platinum, or Gold advanced package,

 which it advertises as “retailing” from $35,792 to $73,973, and is available at discounted prices

 from $21,297 to $41,297, but only if purchased at the 3-day workshop.

     Failure To Disclose Material Aspects Of Zurixx’s Refund Policy At The Free Event

        68.     Zurixx routinely touts two money-back guarantees to convince consumers to

 purchase the 3-day workshop. Zurixx represents that consumers who successfully complete a

 “positive cash flow real estate transaction” within three months, and provide a testimonial to

 Zurixx, will get their workshop purchase price back (the “three-month guarantee”).

        69.     Zurixx also represents that consumers who fail to “make a minimum of THREE

 TIMES the amount” of the 3-day workshop within six months will receive 100% of the

 workshop purchase price back (the “six-month guarantee”).

        70.     For example, Zurixx presenters made the following representations between

 March 2018 and July 2019 in California, Florida, Georgia, and Virginia:

                A. “. . . we know our system works . . . And because of the fact that we are
                   confident in our system, we’re willing to give you not only one but two 100
                   percent money-back guarantees around your success with this program.”

                B. “If it doesn’t work for you, we still give you $2,000 back. This really is a no-
                   lose situation as long as you try it.”

                C. “Remember, do a deal in 90 days, get your $2,000 back. Don’t do a deal in
                   six months, still get your $2,000 back.”

                D. “You will either close your first profitable real estate deal within the first six
                   months after that three-day [workshop] or 100 percent of your tuition will be
                   sent back to you.”

                E. “So do a deal within three months after the [3-day workshop], give us a
                   testimonial, you get your tuition back…You then have six months. If you
                   have not closed at least one profitable real estate deal in six months with our
                   help, the company sends you back 100 percent of your tuition anyway.”

                                                  22
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.100
                                                Filed 05/12/20       Page
                                                               Page 23 of 5324 of 54




                 F. “If you don’t make any money, you’re going to get your money back . . . If it
                    does not work out for you and your family, as long as you make an effort,
                    they’re going to give you your money back, okay?”

                 G. “If you didn’t make at least 6 grand, which is basically a finder’s fee, if we
                    didn’t teach you how to find a property and where the buyers are to sell them
                    and at least make a little [over] 6 grand, then you get your 2 grand back.”

                 H. “If this isn’t everything you said it was or I said it was, six months, you’ll
                    know, if we weren’t great at teaching you how to do it and it didn’t work,
                    you’ll get your 2 grand back, in writing.”

         71.     Zurixx’s oral representations at the free event about the six-month guarantee are

  false or misleading. Its presenters routinely fail to disclose material conditions that Zurixx

  requires consumers to meet in order to receive a refund of the money that they paid for the 3-day

  workshop.

         72.     To be eligible for a refund under Zurixx’s six-month guarantee, the consumer

  must make more than 25 offers within the time period, and make 15 offers under the “guidance

  of [Zurixx’s] resource line help desk associates” if “in the first ten offers, [the consumer] ha[s]

  not made THREE TIMES [the] purchase price” of the 3-day workshop.

         73.     Numerous consumers first receive any information about the conditions described

  in Paragraph 72 after they pay Zurixx for the 3-day workshop. These conditions are written, in

  fine print, in a “Guarantee Certificate,” which Zurixx includes in a package of materials it

  provides to consumers who purchased the 3-day workshop.

         74.     Zurixx’s presenters routinely fail to mention these restrictions in their oral

  presentations, and often provide consumers the package that includes the Guarantee Certificate

  only after the consumers have paid for the 3-day workshop.



                                                   23
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.101
                                                Filed 05/12/20       Page
                                                               Page 24 of 5325 of 54




         75.     In numerous instances, consumers are not able to obtain a refund of the $1,997

  they paid for the 3-day workshop because they do not meet the fine print requirements relating to

  the six-month guarantee.

         76.     Zurixx also fails to inform consumers that, as described in Paragraphs 110

  through 113 below, in order to receive a refund of the $1,997 fee for the 3-day workshop, a

  consumer must sign Zurixx’s standard form agreement, which prohibits them from filing a

  complaint about Zurixx or its products with regulators, including the FTC and state Attorneys

  General, or communicating with others about Zurixx or their settlement. The form agreement

  also prohibits consumers from posting reviews regarding Zurixx or its products in written

  publications and on the internet.

                                          The 3-Day Workshop

         77.     Zurixx typically conducts the 3-day workshops a week or two after holding the

  free event in a given locale.

         78.     Zurixx’s presenters typically ask the audience how many attendees are new or just

  getting started in real estate investing. In numerous instances, consumers attending the 3-day

  workshop do not have experience in real estate investing.

         79.     The presenters speak generally about “fix and flipping” and “wholesaling” real

  estate investments. However, they spend much of the three days telling attendees they need to

  purchase one of Zurixx’s three “advanced” packages in order to make thousands of dollars in

  profit through real estate investing.

         80.     At the workshop and on the receipts, Zurixx represents that the “retail” prices for

  its advanced Gold, Platinum, and Diamond packages are $35,972, $45,997, and $73,973,


                                                  24
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.102
                                                Filed 05/12/20       Page
                                                               Page 25 of 5326 of 54




  respectively. The least expensive is the Gold package, which includes various components such

  as attendance at a Las Vegas Investors Summit, where consumers can purchase purported

  “discounted ‘turnkey’” properties, and access to an online resource center. The Platinum

  package, the mid-level package, includes the components in the Gold package and adds the “Fast

  Start Three-Day Bootcamp,” at which Zurixx’s instructors “come to your area and work in a

  small group setting in class and in the field.” The Diamond package, the most expensive

  package, includes all of the components from the two less expensive packages and adds a two-

  day one-on-one mentorship.

         81.     Zurixx’s presenters and its receipts state that the “discounted” prices, which are

  $21,297, $26,297, and $41,297 for the Gold, Platinum, and Diamond packages, are only

  available if purchased at the 3-day workshop.

         82.     Zurixx sells its three pricier “advanced” packages and related products, such as

  on-site mentoring or one-on-one telephone coaching, with misrepresentations designed to

  convince consumers they need to purchase one of the three advanced packages or the related

  products in order to make thousands of dollars in profit through real estate investing.

                Misrepresentations At The 3-Day Workshop That Consumers
      Are Likely To Make Thousands Of Dollars In Profit Through Real Estate Investing

         83.     Zurixx makes representations about profit in order to sell its Gold, Platinum, and

  Diamond packages. For instance, Zurixx presenters made the following representations between

  April 2018 and July 2019 in Florida, Texas, and Virginia:

                A. “So that’s a pretty average flip, $40,000.”

                B. “The average rehab makes $66,000 in the U.S.”



                                                  25
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.103
                                                Filed 05/12/20       Page
                                                               Page 26 of 5327 of 54




               C. With flipping, “you make a lot more money, probably about 40 to 100
                  [thousand] in your market.”

               D. “… we set goals of $120,000 to $180,000 your first year.”

               E. “Most of our rehab deals are 20 to 30 percent. 25 percent of 230,000 in
                  Richmond, that’s about 60 grand, maybe 55.”

               F. “… allows you to make well over $100,000 in a fraction of the time with even
                  still the same set of repairs and things factored in.”

               G. If “I’m not making $30,000 on each flip, its not worth my time. Investors
                  make far more money than most people do in the workplace.”

               H. “That’s what most of our students make on their first or second deal.
                  Sometimes you can make more than that. So $25,000 to $55,000.”

               I. “It doesn’t take long to get $2 million when you’re flipping houses over the
                  years that you’re working.”

               J. “With wholesaling...you make about three to five thousand dollars in profit,
                  just pure cash” whereas flipping leads to about “40 to 100 grand….”

               K. “So somewhere between three to five grand is typical for a wholesale deal.”

               L. “$384,126. Now, let’s say you make 10 percent of that on your first wholesale
                  deal. That’s $38,000. How many think that’s okay? I said okay.”

               M. “So if you do $100,000-plus deals, you can probably do one deal a month and
                  make 10 grand from wholesaling.”

         84.    In addition, Zurixx typically distributes workbooks to attendees that contain the

  following earnings representations regarding wholesale deals:

                A. “Make $5,000 (Minimum)…6 Hours Total”

                B. “How much is that per hour?...$833.33 per hour!!!”

                C. “Two Wholesale Deals Per Month is $120,000 Annual Income!”




                                                 26
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.104
                                                Filed 05/12/20       Page
                                                               Page 27 of 5328 of 54




         85.     Zurixx presenters commonly reference consumers who purportedly purchased

  Zurixx’s advanced packages and made a profit from fixing and flipping or wholesaling real

  estate properties, or completed numerous deals within a short period.

         86.     For example, Zurixx presenters made the following representations between April

  2018 and July 2019 in Florida, Texas, and Virginia:

                 A. Brian did 40 flips in his first year.

                 B. Izzie made $75 thousand on his first flip in Tulsa.

                 C. Courtney and his wife used the credit they raised during the first day of the
                    workshop to pay for the advanced education. He was able to make $35,000
                    on his first flipping deal after the advanced education and $67,000 after a
                    second deal.

                 D. “Brittany joined us. She was living in her car at one point…The first year,
                    she did four deals, made about 300 grand using other people’s money.”

                 E. “Our students are at least doing 10, 15, 20, 30 deals a month.”

                 F. “A lot of [our students] net 20 to 30 percent, sometimes 40 percent on their
                    rehabs.”

                 G. “We’ve had students literally in their first year make upwards of half a million
                    dollars. That’s not an exaggeration.”

                 H. “We have students . . . making 30 grand a year doing five deals a year. 40, 50,
                    60, 70 grand, making hundreds of thousands of dollars . . . .”

                 I. “A lot of our students on a deal or two make about 75 grand . . . .”

                 J. “[MF], one of our students, he’s a wholesaler in Hagerstown, Maryland,
                    Washington, D.C., somewhere here in Virginia…He does 30 to 50 wholesale
                    deals a month.”

         87.     Zurixx’s earnings claims are false or unsubstantiated. Contrary to its

  representations, consumers who purchase one of the advanced packages are not likely to earn

  thousands of dollars in profit through real estate investing.


                                                   27
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.105
                                                Filed 05/12/20       Page
                                                               Page 28 of 5329 of 54




       Zurixx Instructs Consumers At The 3-Day Workshop To Provide Speculative And
                    Unsubstantiated Future Income On Credit Applications

         88.     Many consumers need to rely on credit to pay for Zurixx’s pricey advanced

  packages.

         89.     Zurixx routinely instructs consumers to contact credit card issuers during the

  workshops in order to obtain new credit cards or increases in credit limits on existing cards to

  fund real estate deals. It often provides a list of banks it suggests consumers contact.

         90.     Zurixx presenters routinely instruct workshop attendees, to represent to credit

  card issuers, income that is significantly higher than the consumer’s current income.

         91.     Zurixx’s presenters routinely tell consumers that it is permissible to state a higher

  income to credit issuers because of the income the consumers will realize from investing in real

  estate. For example, Zurixx presenters made the following statements in April 2018 and

  September 2018 in Texas and Virginia:

                 A. “Tell them [(credit card issuers)] how much you are going to make this year as
                    a real estate investor, okay? So a good rule of thumb there would be about
                    100K more than you did last year…We are not lying. We are projecting.”

                 B. You are “legally able to…reasonably estimate the next 12 months of income”
                    and “you decide anywhere between $120,000 to $200,000…you’re reasonable
                    estimating your next 12 months of income.”

         92.     Zurixx’s income projection instructions to consumers, as described in Paragraphs

  83 through 91, constitute another example of its use of false or unsubstantiated earnings claims

  to persuade consumers to purchase its products. Zurixx has no reasonable basis for the earnings

  projections it instructs consumers to submit to credit issuers.




                                                   28
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.106
                                                Filed 05/12/20       Page
                                                               Page 29 of 5330 of 54




          93.     In numerous instances, Zurixx’s presenters tell consumers to use their credit cards

  to purchase the advanced packages. In numerous instances, consumers spend some or all the

  money that they obtain from their increased credit limits to pay for Zurixx’s advanced packages.

       Misrepresentations At The 3-Day Workshop That Profitable Real Estate Investing
                              Requires Little Time And Effort

          94.     Zurixx often reiterates that making thousands of dollars in profit from real estate

  investing takes little time and effort.

          95.     For example, Zurixx presenters made the following representations between

  February 2019 and July 2019 in Florida and Virginia:

                  A. “Our system is designed to fit into your life because it’s been . . . changed in
                     order to say, okay, start off at five to 10 hours a week . . . Because it was
                     designed for adults with children and full-time jobs.”

                  B. “Most of our students are part-time.”

                  C. “It’s easy to find great deals.”

                  D. “It’s easy to find buyers and money.”

                  E. “Three to five hours a week focused.”

          96.     The claims that little time and effort are needed to generate thousands of dollars in

  profit from real estate investing are false or unsubstantiated.

          97.     Purchasers of Zurixx’s products are not likely to make thousands of dollars in

  profit through real estate investing with little time or effort.

                                   Zurixx’s Telemarketing Activities

          98.     In numerous instances, Zurixx’s telemarketers in its telesales division call

  consumers who have purchased and attended Zurixx’s 3-day workshop to pitch coaching

  packages.

                                                     29
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.107
                                                Filed 05/12/20       Page
                                                               Page 30 of 5331 of 54




         99.     These coaching packages often cost thousands or tens of thousands of dollars, in

  addition to the amount the consumer has already paid for the 3-day workshop, or the tens of

  thousands of dollars that some of these consumers have paid for advanced packages.

         100.    Zurixx’s telemarketers often tell consumers that the coaching packages are

  necessary to generate a profit of thousands of dollars in real estate investing—substantially more

  than they could earn after taking the 3-day workshop or purchasing the advanced packages.

         101.    Zurixx’s telemarketers often tell consumers that purchasing the coaching

  packages will help consumers generate profit more quickly than if the consumers had purchased

  only the 3-day workshop and the advanced packages.

         102.    Zurixx’s telemarketers often tell consumers that the coaching packages are only

  offered to a select group of investors who have been vetted to ensure that they will be successful.

         103.    Zurixx telemarketers often tell consumers that the coaching packages will pay for

  themselves.

         104.    Numerous consumers have paid Zurixx thousands of dollars for the coaching

  packages.

         105.    Contrary to Zurixx’s representations, consumers who purchase its coaching

  packages are not likely to make thousands of dollars in profit.

         106.    Contrary to Zurixx’s representations, consumers who purchase the coaching

  packages are not likely to generate a profit more quickly than if they had purchased only the 3-

  day workshop and the advanced packages.

         107.    Contrary to Zurixx’s representations, Zurixx’s coaching packages are not offered

  only to a select group of investors who have been vetted to ensure that they will be successful.


                                                  30
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.108
                                                Filed 05/12/20       Page
                                                               Page 31 of 5332 of 54




         108.     Contrary to Zurixx’s representations, Zurixx’s coaching packages do not pay for

  themselves.

         109.     In numerous instances, consumers not only fail to earn back the thousands or tens

  of thousands of dollars they spent on Zurixx’s coaching packages sold by the telemarketers, but

  also are left to deal with significant credit card debt they incurred to finance the purchase of

  Zurixx’s products, or to pay off loans that they obtained to pay for those products. In some

  instances, consumers have had to file for bankruptcy because of such debt.

                   Form Settlement Provisions That Prohibit Consumers From
                Pursuing Or Filing Complaints With Regulators And Other Entities

         110.     Some dissatisfied Zurixx consumers seek refunds of the monies they paid to

  Zurixx. In many instances, persistent consumers may succeed in getting a partial refund, but

  often only if they sign Zurixx’s standard form agreement, which prohibits them from filing a

  complaint about Zurixx or its products with regulators, including the FTC and state Attorneys

  General, or communicating with others about Zurixx or their settlement. The form agreement

  also prohibits consumers from posting reviews regarding Zurixx or its products in written

  publications and on the internet.

         111.     The agreement that Zurixx requires consumers to sign in exchange for a partial or

  full refund commonly includes the following language:

         Customer agrees that it shall not file or pursue any other claim or action pertaining to
         Customer’s interactions with [Zurixx brand name], its clients, officers, directors,
         affiliates, members, owners, employees, agents, spouses, partners, heirs, successors and
         assigns, including but not limited to administrative complaints with the Better Business
         Bureau, civil litigation, internet postings or blogs, magazine, newspaper or other such
         published articles, complaints with any state or federal government agency, including but
         not limited to Attorneys’ General or FTC, or credit card/merchant chargeback,/refund
         transactions….


                                                   31
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.109
                                                Filed 05/12/20       Page
                                                               Page 32 of 5333 of 54




         112.    The agreements contain standardized terms that are or were imposed on

  consumers without a meaningful opportunity for them to negotiate the standardized terms.

         113.    Agreements executed by Zurixx and consumers that included the language quoted

  in Paragraph 111 have been in effect since December 14, 2017.

         114.    Zurixx has taken steps to enforce the agreement provision quoted in Paragraph

  111. For example, it has sued consumers who have complained to the Better Business Bureau

  regarding its practices or have spoken to other consumers about their settlements. Some

  consumers have been reluctant to speak with regulators, including the FTC and the Division,

  about their experience with Zurixx because of the prohibition in their agreements.

         115.    Based on the facts and violations of law alleged in this Complaint, the FTC and

  the Division have reason to believe that Zurixx is violating or is about to violate laws enforced

  by the Commission and the Division.

                                     ZURIXX’S TIES TO UTAH

         116.    Each of Zurixx's transactions with consumers has originated from or is

  inextricably intertwined with Utah. Few, if any, of Zurixx’s transactions with consumers

  occurred wholly outside of Utah.

                                  Zurixx is Headquartered in Utah

         117.    Zurixx is headquartered in Utah, and its conduct has been controlled and directed

  from Utah. Although Zurixx has performed some functions in Puerto Rico through Dorado, it

  has operated primarily out of an office building in Cottonwood Heights, Utah.

         118.    Zurixx’s inherently deceptive and misleading business model was developed at

  Zurixx’s Utah headquarters. Zurixx, including its principals, conceived of this scheme in Utah


                                                  32
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.110
                                                Filed 05/12/20       Page
                                                               Page 33 of 5334 of 54




  and has carried it out from Utah. The heart of the claim—Zurixx’s business model—has been

  developed, advertised, managed and directed from Utah by a Utah-based company.

          119.      Zurixx has maintained significant financial ties to Utah. Zurixx had multiple

  accounts at Utah financial institutions. Zurixx has used a Utah address to obtain merchant

  accounts it used to charge consumers for its products and services. Zurixx’s payroll payments

  are directed from Utah.

          120.      Defendant Spangler is a Utah resident and is in Zurixx’s Utah office on a daily

  basis. Defendants Cannon and Carlson routinely travel to Zurixx’s Utah office from Puerto

  Rico.

                              Zurixx’s Fulfillment is Provided From Utah

          121.      The Marketing Camp, Find the Money Camp, and the Wealth Strategies Camp,

  which are part of Zurixx’s Diamond, Platinum, and Gold Advanced Education packages, were all

  offered in Utah. Some of Zurixx’s customers have traveled to Utah for this additional training.

          122.      Residents from other states have relied on Utah-based coaches for guidance and

  training. Zurixx’s coaches worked from a "coaching curriculum" to instruct their consumers.

  That coaching curriculum was developed by Mark Sanderson, a Utah resident, from his Zurixx

  office in Utah.

          123.      Zurixx also sold the services of mentors, who traveled to the home cities of

  Zurixx’s customers. Zurixx did not employ the mentors itself. Instead, it has contracted with

  R.G. Williams and the R.G. Williams Group. R.G. Williams fulfilled most of Zurixx’s

  mentoring. The mentors Zurixx used worked for R.G. Williams. R.G. Williams resides in Utah.




                                                    33
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.111
                                                Filed 05/12/20       Page
                                                               Page 34 of 5335 of 54




                                Zurixx Conducts Telesales From Utah

         124.    Zurixx has conducted telesales from its headquarters in Utah. Zurixx’s telesales

  representatives initiated telephone calls in Utah to consumers and tried to sell those consumers

  additional services and new products. In many instances, a consumer’s payment was sent to

  Utah if a Zurixx telesales representative successfully made a sale. The agreements Zurixx has

  used to finalize telesales included a reference to the right of rescission in Utah’s TFPA. Zurixx

  instructed consumers to exercise this right of rescission by sending written notice to an address

  in Utah.

         125.    Zurixx has maintained a registration to conduct telephone solicitations with the

  Division since at least 2017. In its applications for this registration, Zurixx represented to the

  Division that it conducted telephone solicitations from Utah.

                    Zurixx’s Customer Service is Provided Primarily From Utah

         126.    Zurixx has handled issues with aggrieved consumers primarily from Utah and

  partly from Puerto Rico. Shane Andrus, a Zurixx employee in Utah, has responded to most, if

  not all, consumer complaints the Division forwarded to Zurixx.

                                   Zurixx Sues Consumers in Utah

         127.    Zurixx has required those to whom it provided a refund, even a partial refund, to

  sign a standard form agreement preventing them from filing a complaint with regulators or

  communicating with others about their settlement. Those agreements have been governed by

  Utah law and selected Utah courts as the appropriate forums for resolving disputes.

         128.    Zurixx has sometimes sued consumers who allegedly violated those form

  agreements in Utah courts, using Utah lawyers. See, for example, Zurixx LLC v. Moore, Case


                                                   34
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.112
                                                Filed 05/12/20       Page
                                                               Page 35 of 5336 of 54




  No. 160904908, Zurixx LLC v. Green, et al., Case No. 160905595, Zurixx LLC v. Keller, Case

  No. 180904588, Zurixx LLC v. Keller, Case No. 190900238, Zurixx LLC v. Crayton, Case No.

  190902336, all filed in Utah’s Third District Court.

                     Utah Has a Valid Interest in Regulating Zurixx’s Conduct

         129.     Zurixx has used transactional resources within Utah to perpetrate its scheme,

  such as: mail boxes or mail drops; telephones; business offices; financial accounts; and city,

  county, or state assets or facilities, including roads and highways. Zurixx has committed the

  violations alleged herein wholly or partly within Utah. Zurixx’s conduct is therefore subject to

  regulation by the Division.

                                VIOLATIONS OF THE FTC ACT

         130.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

  or practices in or affecting commerce.”

         131.    Misrepresentations or deceptive omissions of material fact constitute deceptive

  acts or practices prohibited by Section 5(a) of the FTC Act.

         132.    As set forth below, Defendants have engaged in violations of Section 5(a) of the

  FTC Act in connection with the marketing and sale of their real estate investment products or

  services.

                  COUNT I – MISREPRESENTATIONS REGARDING EARNINGS

                                 (By Plaintiff Federal Trade Commission)

         133.    In numerous instances, in connection with the advertising, marketing, promotion,

  offering for sale, or sale of Zurixx’s real estate investing products or services, Defendants have




                                                   35
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.113
                                                Filed 05/12/20       Page
                                                               Page 36 of 5337 of 54




  represented, directly or indirectly, expressly or by implication, that consumers who purchase

  Zurixx’s products or services are likely to earn thousands of dollars in profit.

         134.    The representations set forth in Paragraph 133 of this Complaint are false or were

  not substantiated at the time the representations were made.

         135.    Therefore, Defendants’ representations as set forth in Paragraph 133 of this

  Complaint constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15

  U.S.C. § 45(a).

  COUNT II – OTHER MISREPRESENTATIONS REGARDING ZURIXX’S PRODUCTS
                             OR SERVICES

                             (By Plaintiff Federal Trade Commission)

         136.    In numerous instances, in connection with the advertising, marketing, promotion,

  offering for sale, or sale of Zurixx’s real estate investing products or services, Defendants have

  represented, directly or indirectly, expressly or by implication, that by purchasing Zurixx’s

  products or services consumers will:

                 (a)     Receive 100% funding to do real estate deals regardless of their credit;

                 (b)     Spend little time and effort to make thousands of dollars in profit through

                         real estate investing; and/or

                 (c)     Learn everything they need to know at the 3-day workshop to make

                         thousands of dollars in profit through real estate investing.

         137.    The representations set forth in Paragraph 136 are false or were not substantiated

  at the time the representations were made.




                                                   36
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.114
                                                Filed 05/12/20       Page
                                                               Page 37 of 5338 of 54




         138.    Therefore, Defendants’ representations as set forth in Paragraph 136 of this

  Complaint constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15

  U.S.C. § 45(a).

   COUNT III – FAILURE TO DISCLOSE MATERIAL ASPECTS OF REFUND POLICY

                             (By Plaintiff Federal Trade Commission)

         139.    In numerous instances, in connection with the advertising, marketing, promotion,

  offering for sale, or sale of Zurixx’s real estate investing products or services, Defendants have

  represented, directly or indirectly, expressly or by implication, that Zurixx will provide refunds

  to consumers who fail to make a minimum of three times the cost of the 3-day workshop within

  six months.

         140.    In numerous instances in which Defendants have made the representation set forth

  in Paragraph 139, Zurixx has failed to disclose, or to disclose adequately, to consumers material

  aspects of Zurixx’s refund policy, including one or both of the following requirements:

                 (a) To obtain a refund of the cost of the 3-day workshop, consumers who fail to

                     make a minimum of three times the amount of the workshop must make more

                     than 25 offers within the time period and make 15 offers under the “guidance

                     of the resource line help desk associates” if, in the first ten offers, the

                     consumer has not made three times the purchase price of the workshop; and

                 (b) Consumers must sign a form settlement provision that prohibits them from

                     filing a complaint, or posting reviews, about Zurixx or its products with

                     regulators or other entities in order to obtain even a partial refund.




                                                    37
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.115
                                                Filed 05/12/20       Page
                                                               Page 38 of 5339 of 54




         141.    In light of the representations set forth in Paragraph 140 above, Defendants’

  failure to disclose or to disclose adequately the material information set forth in Paragraph 140 of

  this Complaint constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act,

  15 U.S.C. § 45(a).

        COUNT IV – MISREPRESENTATIONS REGARDING COACHING PACKAGES

                                (By Plaintiff Federal Trade Commission)

         142.     In numerous instances, in connection with the advertising, marketing, promotion,

  offering for sale, or sale of Zurixx’s coaching packages, Defendants have represented, directly or

  indirectly, expressly or by implication, that:

             a. The coaching packages are necessary for consumers to generate a profit of

                 thousands of dollars in real estate investing—substantially more than the

                 consumers could earn after taking the 3-day workshop or purchasing the advanced

                 packages;

             b. Purchasing the coaching packages will help consumers generate profit more

                 quickly than if the consumers had purchased only the 3-day workshop and the

                 advanced packages;

             c. The coaching packages are only offered to a select group of investors who have

                 been vetted to ensure that they will be successful; or

             d. The coaching packages will pay for themselves.

         143.    The representations set forth in Paragraph 142 of this Complaint are false or were

  not substantiated at the time the representations were made.




                                                   38
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.116
                                                Filed 05/12/20       Page
                                                               Page 39 of 5340 of 54




         144.    Therefore, Defendants’ representations as set forth in Paragraph 142 of this

  Complaint constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15

  U.S.C. § 45(a).

                VIOLATION OF THE CONSUMER REVIEW FAIRNESS ACT

         145.    The Consumer Review Fairness Act of 2016 (“CRFA”) Pub. L. No. 114-258, 15

  U.S.C. § 45b, was enacted on December 14, 2016. As of March 14, 2017, Section 2(b) of the

  CRFA renders void, and Section 2(c) of the CRFA prohibits the offering of, provisions in form

  contracts that: prohibit or restrict individual consumers’ ability to communicate reviews,

  performance assessments, and similar analyses about a seller’s goods, services, or conduct; or

  that impose a penalty or fee against individual consumers who engage in such communications.

  15 U.S.C. §§ 45b(a)(2), 45b(b)(1), and 45b(c).

         146.    The CRFA defines a “form contract” as a contract, other than an employer-

  employee or independent contractor contract, with “standardized terms” – “used by a person in

  the course of selling or leasing the person’s goods or services” and “imposed on an individual

  without a meaningful opportunity for such individual to negotiate the standardized terms.” 15

  U.S.C. § 45b(a)(3).

         147.    The Commission is authorized to enforce Section 2(c) of the CRFA in the same

  manner, by the same means, and with the same jurisdiction, powers, and duties as though all

  applicable terms and provisions of the FTC Act, 15 U.S.C. §§ 41-58, were incorporated into and

  made a part of the CRFA. 15 U.S.C. § 45b(2)(A). The Commission’s enforcement authority

  under the CRFA applies to contracts in effect on or after December 14, 2017. 15 U.S.C. §

  45b(i)(2).


                                                   39
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.117
                                                Filed 05/12/20       Page
                                                               Page 40 of 5341 of 54




         148.    Pursuant to Section 2(d)(1) of the CRFA, 15 U.S.C. § 45b(d)(1), a violation of

  Section 2(c) of the CRFA constitutes a violation of a rule promulgated under Section 18(a)(1)(B)

  of the FTC Act, 15 U.S.C. § 57a(1)(B), and therefore constitutes an unfair or deceptive act or

  practice in or affecting commerce in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                 COUNT V – CRFA VIOLATION

                             (By Plaintiff Federal Trade Commission)

         149.    In numerous instances, since March 14, 2017, Defendants have offered, in the

  course of selling Zurixx’s real estate investing products or services, form contracts that contain

  provisions that prohibit or restrict the ability of consumers purchasing Zurixx’s products or

  services from engaging in reviews, performance assessments, and similar analyses of Zurixx’s

  goods, services, or conduct.

         150.    Therefore, the acts and practices set forth in Paragraph 149 of this Complaint,

  violate the CRFA.

                         VIOLATIONS OF THE TELEMARKETING SALES RULE

         151.    In 1994, Congress directed the FTC to prescribe rules prohibiting abusive and

  deceptive telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§ 6101-

  6108. The FTC adopted the TSR in 1995, extensively amended it in 2003, and amended certain

  sections thereafter.

         152.    Defendants are “sellers” or “telemarketers” engaged in “telemarketing” as defined

  by the TSR, 16 C.F.R. §§ 310.2(dd), (ff), and (gg).

         153.    The TSR prohibits sellers and telemarketers from “[m]isrepresenting, directly or

  by implication, in the sale of goods and services . . . [a]ny material aspect of the performance,


                                                   40
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.118
                                                Filed 05/12/20       Page
                                                               Page 41 of 5342 of 54




  efficacy, nature, or central characteristics of goods or services that are the subject of a sales

  offer.” 16 C.F.R. § 310.3(a)(2)(iii).

         154.    The TSR prohibits sellers and telemarketers from “[m]aking a false or misleading

  statement to induce any person to pay for goods or services. . . .” 16 C.F.R. § 310.3(a)(4).

         155.    Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c), and

  Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes an

  unfair or deceptive act or practice in or affecting commerce, in violation of Section 5(a) of the

  FTC Act, 15 U.S.C. § 45(a). Pursuant to Section 4 of the Telemarketing Act, 15 U.S.C. §

  6103(f)(2), the Division is authorized to bring civil actions to enforce the TSR.

                         COUNT VI – DECEPTIVE TELEMARKETING

     (By Plaintiffs Federal Trade Commission and Utah Division of Consumer Protection)

         156.    In numerous instances, in connection with telemarketing offers to sell coaching

  packages, Defendants have misrepresented, directly or indirectly, expressly or by implication,

  material aspects of the performance, efficacy, nature, or central characteristics of the coaching

  packages, including, but not limited to, that:

             a. The coaching packages are necessary for consumers to generate a profit of

                 thousands of dollars in real estate investing—substantially more than they could

                 earn after taking the 3-day workshop or purchasing the advanced packages;

             b. Purchasing the coaching packages will help consumers generate profit more

                 quickly than if the consumers had purchased only the 3-day workshop and the

                 advanced packages;




                                                    41
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.119
                                                Filed 05/12/20       Page
                                                               Page 42 of 5343 of 54




             c. The coaching packages are only offered to a select group of investors who have

                 been vetted to ensure that they will be successful; or

             d. The coaching packages will pay for themselves.

          157.   Defendants’ acts or practices, as set forth in Paragraph 156, are deceptive

  telemarketing acts or practices that violate the TSR, 16 C.F.R. § 310.3(a)(2)(iii) and (a)(4).

                                  VIOLATIONS OF THE UCSPA

          158.   The UCSPA prohibits suppliers from committing deceptive and unconscionable

  acts or practices in connection with a consumer transaction, whether the act occurs before,

  during, or after the transaction. Utah Code §§ 13-11-4(1); 13-11-5(1).

          159.   Defendants engage in “consumer transaction[s]” by marketing and selling to

  “person[s]” products and services that are primarily for personal, family, or household purposes,

  or for purposes that relate to a business opportunity. Utah Code §§ 13-11-3(2), (5).

          160.   Defendants are “suppliers” because they regularly solicit, engage in, or enforce

  consumer transactions, whether or not they deal directly with consumers. Utah Code § 13-11-

  3(6).

          161.   As set forth below, Defendants have violated the UCSPA by engaging in

  deceptive and unconscionable acts and practices in connection with the marketing and sale of

  their real estate investment related products and services.

          COUNT VII – DECEPTIVE ACTS OR PRACTICES (EARNINGS CLAIMS)

                       (By Plaintiff Utah Division of Consumer Protection)

          162.   In numerous instances in connection with the advertising, marketing, promotion,

  offering for sale, or sale of Zurixx’s real estate investment products or services, Defendants have


                                                   42
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.120
                                                Filed 05/12/20       Page
                                                               Page 43 of 5344 of 54




  represented, directly or indirectly, expressly or by implication, that consumers who purchase

  Zurixx’s products or services are likely to earn thousands of dollars in profit.

          163.   The representations as set forth in Paragraph 162 are false or were not

  substantiated at the time the representations were made.

          164.   Therefore, Defendants’ representations as set forth in Paragraph 162 of this

  Complaint constitute a deceptive act or practice in violation of the UCSPA, Utah Code § 13-11-

  4(1).

    COUNT VIII – DECEPTIVE ACTS OR PRACTICES (PRODUCTS AND SERVICES
                                PROVIDED)

                       (By Plaintiff Utah Division of Consumer Protection)

          165.   In numerous instances, in connection with the advertising, marketing, promotion,

  offering for sale, or sale of Zurixx’s real estate investing products or services, Defendants have

  represented, directly or indirectly, expressly or by implication, that by purchasing Zurixx’s

  products or services, consumers will:

                 (a) Receive 100% funding to do real estate deals regardless of their credit;

                 (b) Spend little time and effort to make thousands of dollars in profit through real

                     estate investing; and/or

                 (c) Learn everything they need to know at the 3-day workshop to make thousands

                     of dollars in profit through real estate investing.

          166.   The representations set forth in Paragraph 165 are false or were not substantiated

  at the time the representations were made.

          167.   Therefore, Defendants’ representations as set forth in Paragraph 165 of this

  Complaint constitute a deceptive act or practice in violation of the UCSPA § 13-11-4(1).

                                                   43
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.121
                                                Filed 05/12/20       Page
                                                               Page 44 of 5345 of 54




   COUNT IX – FAILURE TO DISCLOSE MATERIAL ASPECTS OF REFUND POLICY

                        (By Plaintiff Utah Division of Consumer Protection)

         168.     In numerous instances, in connection with the advertising, marketing, promotion,

  offering for sale, or sale of its real estate investing products or services, Defendants have

  represented, directly or indirectly, expressly or by implication, that it will provide refunds to

  consumers who fail to make a minimum of three times the cost of the 3-day workshop within six

  months.

         169.     In numerous instances in which Defendants have made the representations set

  forth in Paragraph 168, Defendants have failed to disclose, or to disclose adequately, to

  consumers material aspects of Zurixx’s refund policy, including one or both of the following

  requirements:

                  (a) To obtain a refund of the cost of the 3-day workshop, consumers who fail to

                     make a minimum of three times the amount of the workshop must make more

                     than 25 offers within the time period and make 15 offers under the “guidance

                     of the resource line help desk associates” if, in the first ten offers, the

                     consumer has not made three times the purchase price of the workshop; and

                  (b) Consumers must sign a form settlement provision that prohibits them from

                     filing a complaint, or posting reviews, about Zurixx or its products with

                     regulators or other entities in order to obtain even a partial refund.

         170.     In light of the representations set forth in Paragraph 169 above, Defendants’

  failure to disclose or to disclose adequately the material information set forth in Paragraph 168 of

  this Complaint constitutes a deceptive act or practice in violation of the UCSPA § 13-11-4(1).


                                                    44
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.122
                                                Filed 05/12/20       Page
                                                               Page 45 of 5346 of 54




          COUNT X – MISREPRESENTATIONS REGARDING COACHING PACKAGES

                        (By Plaintiff Utah Division of Consumer Protection)

         171.     In numerous instances, in connection with the advertising, marketing, promotion,

  offering for sale, or sale of Zurixx’s coaching packages, Defendants have represented, directly or

  indirectly, expressly or by implication, that:

                 a. The coaching packages are necessary for consumers to generate a profit of

                     thousands of dollars in real estate investing—substantially more than the

                     consumers could earn after taking the 3-day workshop or purchasing the

                     advanced packages;

                 b. Purchasing the coaching packages will help consumers generate profit more

                     quickly than if the consumers had purchased only the 3-day workshop and the

                     advanced packages;

                 c. The coaching packages are only offered to a select group of investors who

                     have been vetted to ensure that they will be successful; or

                 d. The coaching packages will pay for themselves.

         172.    The representations set forth in Paragraph 171 of this Complaint are false or were

  not substantiated at the time the representations were made.

         173.    Therefore, Defendants’ representations as set forth in Paragraph 171 of this

  Complaint constitute deceptive acts or practices in violation of the UCSPA § 13-11-4(1).

                                   VIOLATIONS OF THE BODA

  174.   The BODA requires sellers of “assisted marketing plans” to annually file certain

     information with the Division. Utah Code § 13-15-4.


                                                   45
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.123
                                                Filed 05/12/20       Page
                                                               Page 46 of 5347 of 54




  175.   The BODA also requires sellers of assisted marketing plans to provide to prospective

     purchasers of the assisted marketing plans written disclosures in a single disclosure statement

     or prospectus at least ten days prior to execution of a purchase agreement or payment by the

     purchaser. Utah Code §§ 13-15-4; 13-15-5.

  176.   The BODA defines a “seller” as “a person who sells or offers to sell an assisted

     marketing plan.” Utah Code § 13-15-2(8).

  177.   The BODA defines “assisted marketing plans” as “any products, equipment, supplies, or

     services that are sold to the purchaser upon payment of an initial consideration of $500 or

     more for the purpose of enabling the purchaser to start a business,” in which the seller

     represents, among other things, that “the seller will provide the purchaser with a guarantee

     that the purchaser will receive income from the assisted marketing plan that exceeds the price

     paid for the assisted marketing plan.” Utah Code § 13-15-2(1)(a)(iv).

  178.   As set forth below, Defendants have violated the BODA by failing to file required

     information with the Division, and by failing to provide required disclosures to prospective

     purchasers of Defendants’ assisted marketing plans.

  COUNT XI – FAILURE TO FILE REQUIRED INFORMATION WITH THE DIVISION

                      (By Plaintiff Utah Division of Consumer Protection)

  179.   In numerous instances, since at least July 2013, Defendants have offered and sold

     assisted marketing plans under a variety of fictitious names.

  180.   Since at least July 2013, Defendants have failed to file with the Division the information

     required by Utah Code § 13-15-4 with respect to any of the assisted marketing plans

     Defendants offered and sold.


                                                 46
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.124
                                                Filed 05/12/20       Page
                                                               Page 47 of 5348 of 54




  181.   Therefore, the acts and practices set forth in Paragraphs 179-180 violate the BODA.

          COUNT XII – FAILURE TO PROVIDE REQUIRED DISCLOSURES TO
                          PROSPECTIVE PURCHASERS

                      (By Plaintiff Utah Division of Consumer Protection)

  182.   In numerous instances, since at least July 2013, Defendants have offered and sold

     assisted marketing plans to consumers.

  183.   Since at least July 2013, Defendants have not provided any of the required disclosures to

     prospective purchasers of its assisted marketing plans in a single disclosure statement or

     prospectus at least ten business days prior to the execution of a consumer’s agreement to

     purchase one of Defendants’ plans, or ten business days prior to payment by the consumer of

     any consideration in exchange for the assisted marketing plan. Utah Code §§ 13-15-4; 13-

     15-5.

  184.   Therefore, the acts and practices set forth in Paragraphs 182-183 violate the BODA.

                                  VIOLATIONS OF THE TFPA

  185.   A telephone solicitation is defined by the TFPA as a sale or solicitation of goods or

     services in which the seller solicits the sale over the telephone, the purchaser’s agreement to

     purchase is made over the telephone, and the purchaser, over the telephone, pays for or

     agrees to commit to payment for goods or services prior to or upon receipt by the purchaser

     of the goods or services.

  186.   Zurixx offered for sale and sold its coaching packages to consumers through telephone

     solicitations.

  187.   A telephone soliciting business is a sole proprietorship, partnership, limited

     liability company, corporation, or other association of individuals engaged in a

                                                  47
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.125
                                                Filed 05/12/20       Page
                                                               Page 48 of 5349 of 54




     common effort to conduct telephone solicitations.

  188.   Zurixx meets the definition of a telephone soliciting business.

  189.   A telephone solicitor or solicitor is a person, partnership, limited liability

     company, corporation, or other entity that makes a telephone solicitation; or causes a

     telephone solicitation to be made.

  190.   Zurixx meets the definition of a telephone solicitor or solicitor.

  191.   An individual representative of Zurixx, to the extent he or she engages in telephone

     solicitations, also meets the definition of a telephone solicitor or solicitor.

  192.   The Individual Defendants each caused telephone solicitations to be made. Each meets

     the definition of a solicitor.

  193.   As set forth below, Defendants have violated the TFPA by causing or permitting Zurixx

     representatives and leadership to make or cause to be made untrue material statements in

     connection with telephone solicitations.

    COUNT XIII—MISREPRESENTATIONS REGARDING COACHING PACKAGES

                           (By Plaintiff Division of Consumer Protection)

  194.   In numerous instances, in connection with the advertising, marketing, promotion, offering

     for sale, or sale of Zurixx’s coaching packages, Defendants have represented, directly or

     indirectly, expressly or by implication, that:

             a. The coaching packages are necessary for consumers to generate a profit of

                 thousands of dollars in real estate investing—substantially more than the

                 consumers could earn after taking the 3-day workshop or purchasing the advanced

                 packages;


                                                   48
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.126
                                                Filed 05/12/20       Page
                                                               Page 49 of 5350 of 54




            b. Purchasing the coaching packages will help consumers generate profit more

                quickly than if the consumers had purchased only the 3-day workshop and the

                advanced packages;

            c. The coaching packages are only offered to a select group of investors who have

                been vetted to ensure that they will be successful; and/or

            d. The coaching packages will pay for themselves.

  195.   The representations set forth in Paragraph 194 of this Complaint are false or were not

     substantiated at the time the representations were made.

  196.   The representations set forth in Paragraph 194 of this Complaint are material statements

     because they contain information that a person of ordinary intelligence or prudence would

     consider important in deciding whether or not to accept an offer extended through a

     telephone solicitation.

  197.   Therefore, Defendants’ representations as set forth in Paragraph 194 of this Complaint

     constitute untrue material statements in violation of the TFPA, Utah Code §§ 13-26-11(1)(c)

     and 13-26-11(2)(a).

                                      CONSUMER INJURY

  198.   Consumers have suffered and will continue to suffer substantial injury as a result of

     Defendants’ violations of the FTC Act, the CRFA, the TSR, the UCSPA, the BODA, and the

     TFPA. In addition, Defendants have been unjustly enriched as a result of their unlawful acts

     or practices. Absent injunctive relief by this Court, Defendants are likely to continue to

     injure consumers, reap unjust enrichment, and harm the public interest.




                                                 49
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.127
                                                Filed 05/12/20       Page
                                                               Page 50 of 5351 of 54




                            COURT’S POWER TO GRANT RELIEF

  199.   Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant injunctive

     and such other relief as the Court may deem appropriate to halt and redress violations of any

     provision of law enforced by the FTC. The Court, in the exercise of its equitable jurisdiction,

     may award ancillary relief, including rescission or reformation of contracts, restitution, the

     refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and remedy any

     violation of any provision of law enforced by the FTC.

  200.   Section 19 of the FTC Act, 15 U.S.C. § 57b, authorizes this Court to grant such relief as

     the Court finds necessary to redress injury to consumers resulting from Defendants’

     violations of the CRFA, including the rescission or reformation of contracts, and the refund

     of monies paid, the disgorgement of ill-gotten monies, and prejudgment interest.

  201.   Section 19 of the FTC Act, 15 U.S.C. § 57b, and Section 6(b) of the Telemarketing Act,

     15 U.S.C. § 6105(b) authorize this Court to grant such relief as the Court finds necessary to

     redress injury to consumers resulting from Defendants’ violations of the TSR, including

     damages, the rescission or reformation of contracts, and the refund of money.

  202.   The UCSPA authorizes this Court to enter a declaratory judgment that Defendants’ acts

     or practices violate the UCSPA, to enjoin, in accordance with the principles of equity, any

     person who has violated, is violating, or is otherwise likely to violate the UCSPA, to award

     damages or relief on behalf of consumers for Defendants’ violations of the UCSPA, to award

     a fine against Defendants for violations of the UCSPA in an amount determined by the Court,

     and to award the Division reasonable attorney’s fees, court costs, and costs of investigation.

     Utah Code §§ 13-11-17(1)(a)-(d); 13-11-17.5.


                                                  50
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.128
                                                Filed 05/12/20       Page
                                                               Page 51 of 5352 of 54




  203.     The BODA authorizes this Court, in addition to any other relief granted by the Court, to

     grant judgment and injunctive relief in favor of the Division, and to award the Division

     reasonable attorney’s fees, costs of court, and investigative fees for Defendants’ violations of

     the BODA. Utah Code § 13-15-6(3).

  204.     The TFPA authorizes this Court to impose a civil penalty not exceeding $2,500 against

     the Defendants for each of Defendants’ transactions that violated the TFPA. Utah Code §

     13-26-8(2).

                                           PRAYER FOR RELIEF

           Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.

  §§ 53(b) and 57b, Section 2(d) of the CRFA, 15 U.S.C. §§ 45b(d), and Section 6(b) of the

  Telemarketing Act, 15 U.S.C. § 6105(b), and Plaintiff Division, pursuant to the UCSPA, the

  BODA, and the TFPA, and as authorized by the Court’s own equitable powers, request that the

  Court:

           A.     Award Plaintiffs such preliminary injunctive and ancillary relief as may be

  necessary to avert the likelihood of consumer injury during the pendency of this action and to

  preserve the possibility of effective final relief, including but not limited to, temporary and

  preliminary injunctions against all Defendants and appointment of a monitor over Corporate

  Defendants;

           B.     Enter a permanent injunction against all Defendants to prevent future violations of

  the FTC Act, the CRFA, the TSR, the UCSPA, the BODA, and the TFPA by Defendants;

           C.     Award against Defendants such relief as the Court finds necessary to redress

  injury to consumers resulting from Defendants’ violations of the FTC Act, the CRFA, the TSR,


                                                   51
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.129
                                                Filed 05/12/20       Page
                                                               Page 52 of 5353 of 54




  the UCSPA, the BODA, and the TFPA including but not limited to, rescission or reformation of

  contracts, restitution, the refund of monies paid, the disgorgement of ill-gotten monies, and

  damages;

         D.      Award civil penalties for each violation of the UCSPA, the BODA, and the

  TFPA; and

         E.      Award Plaintiffs the cost of bringing this action, as well as such other and

  additional relief as the Court may determine to be just and proper.

                                               Respectfully submitted,

                                               ALDEN F. ABBOTT
                                               General Counsel

  Dated: May 12, 2020                          /s/Amanda Grier
                                               COLLOT GUERARD
                                               JOSHUA DOAN
                                               MIRY KIM
                                               AMANDA GRIER
                                               Federal Trade Commission
                                               600 Pennsylvania Ave., NW, CC-8528
                                               Washington, DC 20580
                                               Telephone: (202) 326-3338
                                               cguerard@ftc.gov; jdoan@ftc.gov
                                               mkim@ftc.gov; agrier@ftc.gov
                                               Attorneys for Plaintiff
                                               FEDERAL TRADE COMMISSION



  Dated: May 12, 2020                          /s/ Robert G. Wing (with permission)
                                               ROBERT G. WING (4445)
                                               KEVIN MCLEAN (16101)
                                               Assistant Attorney General
                                               Utah Attorney General’s Office
                                               160 East 300 South, Fifth Floor
                                               Salt Lake City, Utah 84114
                                               Telephone: 801-366-0310
                                               rwing@agutah.gov

                                                  52
Case 2:20-cv-00766-DAK-DAO   Document
      Case 2:19-cv-00713-DAK-EJF      2-2 Filed
                                 Document  134 10/30/20   PageID.130
                                                Filed 05/12/20       Page
                                                               Page 53 of 5354 of 54




                                      kmclean@agutah.gov
                                      Attorneys for Plaintiff
                                      UTAH DIVISION OF CONSUMER
                                      PROTECTION




                                        53
